Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

REASONS FOR ALLOWANCE
Allowable Subject Matter
Claims 1-6, 8-14 and 31-64 are allowed, renumbered to claims 1-47, respectively.

The following is an examiner’s statement of reasons for allowance:

Ryu et al. (US 2020/0396000 A1) discloses a UE capable to access a non-terrestrial network (NTN) and a terrestrial network (TN) performs registration with a PLMN in a registration area via a base station, wherein the UE determines NAS periods/timers based on access network information. Ryu discloses the UE performs AS procedures with access and mobility management function (AMF) based on the NAS period, such that the UE performs mobility procedures based on the NAS period.

Wei et al. (US 2021/0144612 A1) discloses a wireless telecommunications network comprising a base station and a non-terrestrial network part, the non-terrestrial network part transmitting one or more beams to provide a wireless access interface for transmitting signals to and receiving signals representing data from a communications device within a coverage region of a cell or a spot beam (Abstract), an in response to a cell change decision that a terminal device should change cell, the base station or the non-terrestrial network may page the terminal and transmit an indication to the terminal device that it should change cell.

Sawinathan (US 2011/0195714 A1) discloses a device can determine whether to perform registrations on the network of the different RAT based at least in part on a timer to prevent repeated registrations using base stations of the RAT and different RAT (paragraph 35), wherein the timer can correspond to specifically moving between base stations of different RATs, such that the timer is initialized and runs while device is within the coverage area of the base stations (paragraph 65).

Xu et al. (US 2020/0313795 A1) discloses during a process of CQI feedback in a non-terrestrial network (paragraph 89 and Fig. 6), wherein a UE indicates whether it supports terrestrial network communications and not non-terrestrial network communications, whether the UE supports non-terrestrial network communications and not terrestrial network communications, or whether the UE supports both terrestrial network communications and non-terrestrial network communications (paragraph 94).

Puliatti et al. (US 8,712,411 B1) discloses latency criteria can be determined for the latency timer or timers which are appropriate for the determined network type, for example, a time period for the latency timer based on the determined network type (col. 5, lines 3-7).

Prior arts of record disclose UE provides indication of whether it supports terrestrial and/or non-terrestrial network and UE performs registration with a terrestrial or non-terrestrial network via a base station in a tracking area.

	Regarding claims 1, 11, 35 and 43, prior arts of record fail to disclose “transmitting a registration request to a core network via the first base station, wherein the registration request comprises a network type indication that indicates whether the wireless communication device is capable of supporting both the terrestrial network type and the non- terrestrial network type”, as recited in claim 1, and similarly recited in claims 11, 35 and 43, in combination with other claimed limitations.

	Regarding claims 47, 53 and 59, prior arts of record fail to disclose “selecting a respective duration of each timer of a set of one or more timers for communication with a core network via the first base station based on at least one of the network type or a timer selection instruction received from the core network; performing at least one of a mobility management procedure or a session management procedure with the core network using the set of one or more timers” and “communicating with the core network via the second base station using the set of one or more timers”, as recited in claim 47, and similarly recited in claims 53 and 59, in combination with other claimed limitations.

Dependent claims 2-6, 8-10, 12-14, 31-34, 36-42, 44-46, 48-52 and 60-64 are allowable based on their dependency on independent claims 1, 11, 35, 43, 47and 53, respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAI whose telephone number is (571)270-1208. The examiner can normally be reached Monday - Thursday, 10:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571)272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL LAI/Primary Examiner, Art Unit 2645